--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

VOTING AGREEMENT
 
THIS VOTING AGREEMENT (this “Agreement”), is made and entered into as of this
27th day of February, 2017, by and among ULURU, Inc., a Nevada corporation (the
“Company”), each holder of the Company’s Series B Convertible Preferred Stock,
$0.001 par value per share (the “Series B Preferred Stock”) listed on Schedule A
(together with any subsequent transferees, who become parties hereto as
“Investors” pursuant to Subsection 5.1, the “Investors”), and those certain
stockholders of the Company listed on Schedule B (the “Key Holders,” and
together collectively with the Investors, the “Stockholders”).
 
RECITALS
 
A. Concurrently with the execution of this Agreement, the Company and the
Investors are entering into a Note, Warrant, and Preferred Stock Purchase
Agreement (the “Purchase Agreement”) providing for, among other things, the sale
of shares of the Company’s Series B Preferred Stock to the Investors.
 
B. In connection with their entering into the Purchase Agreement, the parties
desire to provide the Investors with the right to designate the election of a
majority of the members of the board of directors of the Company (the “Board”)
in accordance with the terms of this Agreement.
 
C. This Agreement shall be effective as of the Second Closing (as defined in the
Purchase Agreement).
 
NOW, THEREFORE, the parties agree as follows:
 
1. Voting Provisions Regarding Board of Directors
 
.
 
1.1 Definitions.  For purposes of this Agreement, capitalized terms used and not
defined herein shall have the respective meanings ascribed to such terms in the
Purchase Agreement.
 
1.2 Size of the Board.  Each Stockholder agrees to vote, or cause to be voted,
all Shares (as defined below) owned by such Stockholder, or over which such
Stockholder has voting control, from time to time and at all times, in whatever
manner as shall be necessary to ensure that the size of the Board shall be set
and remain at six (6) directors, unless an increase in the size of the Board is
subsequently authorized by a majority of the then-current directors (provided as
of the date first set forth above, the number of directors shall comprising the
entire Board shall be six (6) directors).  For purposes of this Agreement, the
term “Shares” shall mean and include any securities of the Company the holders
of which are entitled to vote for members of the Board, including without
limitation, all shares of common stock of the Company, $0.001 par value (the
“Common Stock”) and shares of Series B Preferred Stock, by whatever name called,
now owned or subsequently acquired by a Stockholder, however acquired, whether
through stock splits, stock dividends, reclassifications, recapitalizations,
similar events or otherwise.
 


1.3 Board Composition
 
.  Each Stockholder agrees to vote, or cause to be voted, all Shares owned by
such Stockholder, or over which such Stockholder has voting control, from time
to time and at all times, in whatever manner as shall be necessary to ensure
that at each annual or special meeting of stockholders at which an election of
directors is held or pursuant to any written consent of the stockholders, the
following shall be elected to the Board:
 
(a) Four persons designated by Velocitas Partners, LLC (“Velocitas”), which
individuals shall initially be Anish Shah, Oksana Tiedt, Vaidehi Shah and
Arindam Bose, so long as Velocitas, together with its Affiliates, continues to
beneficially own, on a fully-diluted as-converted and as-exercised basis, a
number of shares of Common Stock equal to at least fifty percent (50%) of the
sum of the aggregate number (as adjusted for all stock splits, dividends,
combinations, recapitalizations and the like) of shares of Common Stock (i)
acquired by Velocitas and its Affiliates under the Purchase Agreement that are
designated as Assignment Shares, (ii) issuable upon conversion of the Warrant
acquired by Velocitas pursuant to the Purchase Agreement and (iii) upon
conversion of the Notes issued to Velocitas pursuant to the Purchase Agreement;
provided, that, in the event that the total number of directors comprising the
Board is increased to more than six (6) directors, then subject to the required
ownership threshold set forth above, Velocitas shall be entitled to appoint an
additional number of directors such that the total number of directors appointed
by Velocitas, after giving effect to such increase of number of directors,
equals the sum of one and the number of directors comprising a majority of the
total number of authorized directors; and
 
(b) One person designated by the investor or group of investors (other than
Velocitas and its Affiliates) that purchase either Series B Preferred Stock
pursuant to the Purchase Agreement or Common Stock in the Private Placement (as
defined in the Purchase Agreement) or pursuant to the BackStop Agreement (as
defined in the Purchase Agreement) with an aggregate gross purchase price of at
least one million dollars ($1,000,000.00) (the “Major Investor”), for so long as
such Major Investor, together with its Affiliates, continues to beneficially
own, on a fully-diluted as-converted and as-exercised basis, a number of shares
of Common Stock equal to at least fifty percent (50%) of the aggregate number
(as adjusted for all stock splits, dividends, combinations, recapitalizations
and the like) of shares of Common Stock (including shares of Common Stock issued
or issuable upon conversion of the Series B Preferred Stock) acquired by the
Major Investor and its Affiliates collectively under the Purchase Agreement, in
the Private Placement or pursuant to the BackStop Agreement, as applicable;
provided, that, in the event, that no Major Investor is entitled to designate a
member of the Board as of the expiration of the Put Option (as defined in the
BackStop Agreement) in accordance with the terms and conditions of the BackStop
Agreement, then the remaining members of Board shall be entitled to cause an
“independent director” under Rule 303A.02 of the NYSE Listed Company Manual or
NASDAQ Marketplace Rule 4200a(15) to be named as a member of the Board promptly
following such date; and
 
(c) Bradley J. Sacks (“Mr. Sacks”) or one person appointed by Mr. Sacks, for so
long as Mr. Sacks, Michael I. Sacks, Hero Nominees, Centric Capital Ventures LLC
and their Affiliates (collectively, the “Sacks Affiliates”) continue to
beneficially own, on a fully-diluted as-converted and as-exercised basis, a
number of shares of Common Stock equal to at least fifty percent (50%) of the
aggregate number (as adjusted for all stock splits, dividends, combinations,
recapitalizations and the like) of shares of Common Stock owned by the Sacks
Affiliates as of the date hereof.
 
To the extent that any of clauses (a) through (c) above shall not be applicable,
any member of the Board who would otherwise have been designated in accordance
with the terms thereof shall instead be voted upon by all the stockholders of
the Company entitled to vote thereon in accordance with, and pursuant to, the
Articles.
 
For purposes of this Agreement, an individual, firm, corporation, partnership,
association, limited liability company, trust or any other entity (collectively,
a “Person”) shall be deemed an “Affiliate” of another Person who, directly or
indirectly, controls, is controlled by or is under common control with such
Person, including, without limitation, any general partner, managing member,
officer or director of such Person or any venture capital fund now or hereafter
existing that is controlled by one or more general partners or managing members
of, or shares the same management company with, such Person.
 
1.4 Failure to Designate a Board Member
 
.  In the absence of any designation from the Persons or groups with the right
to designate a director as specified above, the director previously designated
by them and then serving shall be reelected if still eligible to serve as
provided herein.
 
1.5 Removal of Board Members
 
.  Each Stockholder also agrees to vote, or cause to be voted, all Shares owned
by such Stockholder, or over which such Stockholder has voting control, from
time to time and at all times, in whatever manner as shall be necessary to
ensure that:
 
(a) no director elected pursuant to Subsections 1.3 or 1.4 of this Agreement may
be removed from office other than for cause unless (i) such removal is directed
or approved by the affirmative vote of the Person entitled under Subsection 1.3
to designate that director; or (ii) the Person(s) originally entitled to
designate or approve such director pursuant to Subsection 1.2 is no longer so
entitled to designate or approve such director;
 
(b) any vacancies created by the resignation, removal or death of a director
elected pursuant to Subsections 1.3 or 1.4 shall be filled pursuant to the
provisions of this Section 1; and
 
(c) upon the request of any party entitled to designate a director as provided
in Subsection 1.2 to remove such director, such director shall be removed.
 
Subject to any requirements or limitations under the Securities Exchange Act of
1934, as amended, and rules promulgated thereunder, all Stockholders agree to
execute any written consents required to perform the obligations of this
Agreement, and the Company agrees at the request of any party entitled to
designate directors to call a special meeting of stockholders for the purpose of
electing directors.
 
1.6  No Liability for Election of Recommended Directors
 
.  No Stockholder, nor any Affiliate of any Stockholder, shall have any
liability as a result of designating a person for election as a director for any
act or omission by such designated person in his or her capacity as a director
of the Company, nor shall any Stockholder have any liability as a result of
voting for any such designee in accordance with the provisions of this
Agreement.
 
1.7 No “Bad Actor” Designees
 
.  Each Person with the right to designate or participate in the designation of
a director as specified above hereby represents and warrants to the Company
that, to such Person’s knowledge after inquiry, none of the “bad actor”
disqualifying events described in Rule 506(d)(1)(i)-(viii) promulgated under the
Securities Act of 1933, as amended (the “Securities Act”) (each, a
“Disqualification Event”), is applicable to such Person’s initial designee named
above except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable.  Any director designee to whom
any Disqualification Event is applicable, except for a Disqualification Event as
to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is applicable, is hereinafter
referred to as a “Disqualified Designee”.  Each Person with the right to
designate or participate in the designation of a director as specified above
hereby covenants and agrees (A) not to designate or participate in the
designation of any director designee who, to such Person’s knowledge, is a
Disqualified Designee and (B) that in the event such Person becomes aware that
any individual previously designated by any such Person is or has become a
Disqualified Designee, such Person shall as promptly as practicable take such
actions as are necessary to remove such Disqualified Designee from the Board and
designate a replacement designee who is not a Disqualified Designee.
 
1.8 Agreement to Vote
 
.  Pursuant to Section 6.2 of the Purchase Agreement, the Company shall call a
meeting of its shareholders to be held no later than June 30, 2017 and to submit
at such meeting an amendment to the Articles increasing the authorized shares of
Common Stock to a number not less than the Conversion Threshold, as defined in
the Certificate of Designation.  Each Stockholder hereby irrevocably and
unconditionally agrees that, at the annual meeting of stockholders or any other
meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, such Stockholder shall, with respect to all
Shares held of record or beneficially by such Stockholder, cause such Shares to
be present and counted for purposes of determining a quorum at such meeting and
voted (or caused to be voted), to the fullest extent such Shares are entitled to
vote thereon:
 


(a) in favor of a proposal approving the increase of the number of authorized
shares of Common Stock to an amount at least equal to the Conversion Threshold;
 
(b) in favor of the approval and adoption of any other matters requiring
approval by holders of Common Stock that may be reasonably necessary to
effectuate the transactions contemplated by the Purchase Agreement and the other
Transaction Agreements;
 
(c) against the approval of any action or agreement made in opposition to, or in
competition with or proposed to be made or entered into in lieu of, the
transactions contemplated by the Transaction Agreements; and against the
approval of any other action or agreement that is intended or reasonably likely
to impede, interfere with, discourage, delay, postpone, or otherwise adversely
affect or inhibit the timely consummation of the transactions contemplated by
the Transaction Agreements.
 


The foregoing notwithstanding, no holder shall be required to convert Preferred
Stock or exercise any warrants to purchase Common Stock for the purpose of
voting the underlying Common Stock.
 


2. Remedies
 
.
 
2.1 Covenants of the Company
 
.  The Company agrees to use its best efforts, within the requirements of
applicable law, to ensure that the rights granted under this Agreement are
effective and that the parties enjoy the benefits of this Agreement.  Such
actions include, without limitation, the use of the Company’s best efforts to
cause the nomination and election of the directors as provided in this Agreement
and to solicit the approval of the stockholders of the Company to vote in
accordance with such provisions.
 
2.2 Irrevocable Proxy and Power of Attorney
 
.  Each Stockholder hereby appoints Velocitas and any designee of Velocitas as
the proxies of the Stockholder and hereby grants a power of attorney to the
senior executive officer of the Company as attorneys-in-fact, with full power of
substitution, with respect to the matters set forth herein, including, without
limitation, election of persons as members of the Board in accordance with
Section 1 hereto, and hereby authorizes each of them to represent and vote, if
and only if the party (i) fails to vote, or (ii) attempts to vote (whether by
proxy, in person or by written consent), in a manner which is inconsistent with
the terms of this Agreement, all of such party’s Shares in accordance with the
terms and provisions of Section 1, respectively, of this Agreement.  Each of the
proxy and power of attorney granted pursuant to the immediately preceding
sentence is given in consideration of the agreements and covenants of the
Company and the parties in connection with the transactions contemplated by this
Agreement and, as such, each is coupled with an interest, including for the
purposes of Section 78.355(5) of the Nevada Revised Statutes, revokes any and
all prior proxies granted by each Stockholder with respect to such Stockholder’s
Shares and shall be irrevocable unless and until this Agreement terminates or
expires pursuant to Section 4 hereof (notwithstanding, for the avoidance of
doubt, whether or not such term extends beyond the six month anniversary of the
date of this Agreement). Each party hereto hereby revokes any and all previous
proxies or powers of attorney with respect to the Shares and shall not
hereafter, unless and until this Agreement terminates or expires pursuant to
Section 4 hereof, purport to grant any other proxy or power of attorney with
respect to any of the Shares, deposit any of the Shares into a voting trust or
enter into any agreement (other than this Agreement), arrangement or
understanding with any person, directly or indirectly, to vote, grant any proxy
or give instructions with respect to the voting of any of the Shares, in each
case, with respect to any of the matters set forth herein. Notwithstanding
anything to the contrary in this Subsection 2.2, a Stockholder may grant a proxy
or power of attorney with respect to such Stockholder’s Shares to any person,
including representatives of the Company, in connection with a meeting of the
stockholders of the Company or otherwise, provided that such proxy or power or
attorney is consistent with the Stockholder’s obligations under this Agreement.
 
2.3 Specific Enforcement
 
. Each party acknowledges and agrees that each party hereto will be irreparably
damaged in the event any of the provisions of this Agreement are not performed
by the parties in accordance with their specific terms or are otherwise
breached.  Accordingly, it is agreed that each of the Company and the
Stockholders shall be entitled to an injunction to prevent breaches of this
Agreement, and to specific enforcement of this Agreement and its terms and
provisions in accordance with Subsection 5.12.
 
2.4 Remedies Cumulative
 
.  All remedies, either under this Agreement or by law or otherwise afforded to
any party, shall be cumulative and not alternative.
 
3. Representations
 
. Each Stockholder, severally and not jointly, hereby represents and warrants
to, and agrees with, the Company and the Investors as follows:
 


3.1 Organization; Authorization
 
. Such Stockholder, if it is an entity, is duly organized, validly existing and
in good standing under the Laws of its jurisdiction of organization. Such
Stockholder has all requisite capacity and authority to execute and deliver this
Agreement and to perform his, her or its obligations under this Agreement. With
respect to a Stockholder that is an entity, the execution and delivery of this
Agreement and such Stockholder’s performance of its obligations under this
Agreement have been duly authorized by all necessary corporate or similar action
on the part of such Stockholder and no other corporate or similar proceedings on
the part of such Stockholder are necessary to authorize the execution and
delivery of this Agreement or for such Stockholder to perform its obligations
under this Agreement. This Agreement has been duly executed and delivered by or
on behalf of such Stockholder and, assuming the due authorization, execution and
delivery of this Agreement by the Investors, the Company and the other
Stockholders, the Agreement constitutes a legal, valid and binding obligation of
such Stockholder, enforceable against such Stockholder in accordance with its
terms, except as enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar Laws of
general applicability affecting the rights of creditors and general equitable
principles (whether considered in a proceeding in equity or at law).
 


3.2 Governmental Filings; No Violations; Certain Contracts
 
. No consent, approval, order or authorization of, or registration, declaration
or filing with, any Governmental Entity is required to be obtained or made by
such Stockholder in connection with the execution and delivery of this
Agreement, except for such consents, authorizations, filings, approvals and
registrations which, if not obtained or made, are not reasonably likely to
prevent, materially delay or materially impair the performance of such
Stockholder’s obligations under this Agreement. The execution and delivery by
such Stockholder of this Agreement does not and the compliance with the
provisions hereof will not (i) result in any loss, suspension, limitation or
impairment of any right of such Stockholder to own or use any assets required
for the conduct of its business, (ii) result in any violation of, default under
(with or without notice or lapse of time, or both), or give rise to a right of
termination, cancellation, first offer, first refusal, modification or
acceleration of, any obligation, (iii) result in the loss of a benefit under any
loan, guarantee of indebtedness, credit agreement, note, bond, mortgage,
indenture, lease, agreement, contract, instrument, permit, concession,
franchise, right or license binding upon such Stockholder or by which (or to
which) any of such Stockholder’s properties, rights or assets are bound or
subject, (iv) result in the creation of any Liens, upon any of the properties or
assets of such Stockholder, (v) conflict with or violate any applicable Laws or
(vi) conflict with or result in any violation of any provision of the
certificate of incorporation or bylaws (or similar governing documents), if any,
of such Stockholder, except, in the case of clauses (i) through (v), for such
losses, suspensions, limitations, impairments, conflicts, violations, defaults,
terminations, cancellations, accelerations, or Liens as are not, individually or
in the aggregate, reasonably likely to prevent or materially delay or impair the
performance of such Stockholder’s obligations under this Agreement.
 


3.3 Litigation
 
3.4 . There are no civil, criminal or administrative actions, suits, claims,
hearings, investigations or proceedings pending or threatened against such
Stockholder that seek to enjoin, or are reasonably likely to have the effect of
preventing, making illegal or otherwise interfering with, the performance of
such Stockholder’s obligations under this Agreement, except as would not,
individually or in the aggregate, be reasonably likely to prevent or materially
delay or impair the ability of such Stockholder to perform its obligations under
this Agreement.
 
3.5 Ownership of Company Stock; Voting Power
 
.  The number of shares of Company Stock held of record and/or beneficially by
such Stockholder as of the date of this Agreement is correctly set forth
opposite such Stockholder’s name on Schedule A or Schedule B, as applicable.
Such Stockholder is the record and/or beneficial holder of all of the Company
Stock set forth opposite such Stockholder’s name on Schedule A or Schedule B, as
applicable, and has full voting power and power of disposition with respect to
all such Company Stock free and clear of any Liens, claims, proxies, voting
trusts or agreements, options or any other encumbrances or restrictions on
title, transfer or exercise of any rights of a stockholder in respect of such
Company Stock (collectively, “Encumbrances”), except for any such Encumbrance
that may be imposed pursuant to (a) this Agreement or (b) any applicable
restrictions on transfer under the Securities Act of 1933, as amended, including
the rules and regulations promulgated thereunder, or the securities Laws of any
state within the United States.
 


3.6 Additional Company Stock
 
. Any additional shares of Common Stock with respect to which a Stockholder
acquires record or beneficial ownership after the date hereof, by exercise of a
warrant, conversion of Preferred Stock into Common Stock, transfer or any other
mechanism, shall automatically become subject to the terms of this Agreement as
though owned by such Stockholder as of the date hereof.
 


3.7 Bad Actor Representation
 
.  Each Person with the right to designate or participate in the designation of
a director pursuant to this Agreement hereby represents that none of the “bad
actor” disqualifying events described in Rule 506(d)(1)(i)-(viii) promulgated
under the Securities Act (a “Disqualification Event”) is applicable to such
Person or any of its Rule 506(d) Related Parties, except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable.  For purposes of this Agreement, “Rule 506(d) Related Party” shall
mean with respect to any Person any other Person that is a beneficial owner of
such first Person’s securities for purposes of Rule 506(d) of the Securities
Act.
 


4. Term
 
.  This Agreement shall be effective as of the date hereof and shall continue in
effect until and shall terminate upon the earliest to occur of (a) the date on
which all of the designation rights under Section 1.3 have terminated, or (b)
the consummation of a Sale of the Company.  For purposes of this Agreement, a
“Sale of the Company” shall have the same meaning as Liquidation in the
Certificate of Designation.
 
5. Miscellaneous
 
.
 
5.1 Transfers
 
.  Each transferee or assignee of any Shares subject to this Agree­ment who is
an Affiliate of the pre-transfer or pre-assignment beneficial owners of such
Shares (an “Affiliated Transferee”) (but not transferees or assignees who are
not Affiliates) shall continue to be subject to the terms hereof, and, as a
condition precedent to the Com­pany’s recognizing such transfer, each Affiliated
Transferee shall agree in writing to be subject to each of the terms of this
Agreement by executing and delivering an Adoption Agreement sub­stantially in
the form attached hereto as Exhibit A.  Upon the execution and delivery of an
Adoption Agreement by any Affiliated Transferee, such Affiliated Transferee
shall be deemed to be a party hereto as if such transferee were the transferor
and such transferee’s signature appeared on the signature pages of this
Agreement and shall be deemed to be an Investor and Stockholder, or Key Holder
and Stockholder, as applicable.  The Company shall not permit the transfer of
the Shares subject to this Agreement on its books or issue a new certificate
representing any such Shares unless and until such Affiliated Transferee shall
have complied with the terms of this Subsection 5.1.
 
5.2 Disqualification Events
 
.  Each Person with the right to designate or participate in the designation of
a director pursuant to this Agreement hereby agrees that it shall notify the
Company promptly in writing in the event a Disqualification Event becomes
applicable to such Person or any of its Rule 506(d) Related Parties, except, if
applicable, for a Disqualification Event as to which Rule 506(d)(2)(ii) or (iii)
or (d)(3) is applicable.
 
5.3 Successors and Assigns
 
.  The terms and conditions of this Agreement shall inure to the benefit of and
be binding upon the respective successors and assigns of the parties.  Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and assigns any
rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
5.4 Counterparts
 
.  This Agreement may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature complying with the U.S. federal
ESIGN Act of 2000, e.g., www.docusign.com) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes.
 
5.5 Titles and Subtitles
 
.  The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.
 
5.6 Notices
 
.  All notices and other communications given or made pursuant to this Agreement
shall be in writing and shall be deemed effectively given upon the earlier of
actual receipt or (a) personal delivery to the party to be notified, (b) when
sent, if sent by  electronic mail or facsimile during normal business hours of
the recipient, and if not sent during normal business hours, then on the
recipient’s next business day, (c) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (d)
one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next business day
delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at their address as set forth on Schedule A or
Schedule B hereto, or to such email address, facsimile number or address as
subsequently modified by written notice given in accordance with this Subsection
5.6.  If notice is given to the Company, a copy shall also be sent to Bryan T.
Allen, Parr Brown Gee & Loveless, P.C., 101 South 200 East, Suite 700, Salt Lake
City, Utah 84111, ballen@parrbrown.com and if notice is given to Stockholders, a
copy shall also be given to R. Ronald Hopkinson, Cooley LLP, 1114 Avenue of the
Americas, New York, NY 10036, rhopkinson@cooley.com.
 
5.7 Consent Required to Amend
 
.  This Agreement may be amended only with the written consent of the Company
and each of the Stockholders party hereto.  Notwithstanding the foregoing, the
Company may, without the consent of the Stockholders, modify Schedule A and/or
Schedule B to add Stockholders not previously identified on Schedule A and/or
Schedule B, to remove anticipated Stockholders who have not executed
counterparts to this Agreement, or to modify investment amounts consistent with
the actual subscriptions by the Stockholders.
 
5.8 Severability
 
.  The invalidity or unenforceability of any provision hereof shall in no way
affect the validity or enforceability of any other provision.
 
5.9 Entire Agreement
 
.  This Agreement (including the Exhibits hereto) and the other Transaction
Agreements constitute the full and entire understanding and agreement between
the parties with respect to the subject matter hereof, and any other written or
oral agreement relating to the subject matter hereof existing between the
parties is expressly canceled.
 
5.10 Manner of Voting
 
.  The voting of Shares pursuant to this Agreement may be effected in person, by
proxy, by written consent or in any other manner permitted by applica­ble
law.  For the avoidance of doubt, voting of the Shares pursuant to the Agreement
need not make explicit reference to the terms of this Agreement.
 
5.11 Further Assurances
 
.  At any time or from time to time after the date hereof, the parties agree to
cooperate with each other, and at the request of any other party, to execute and
deliver any further instruments or documents and to take all such further action
as the other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby and to otherwise carry out
the intent of the parties hereunder.
 
5.12 Governing Law, Jurisdiction and Venue
 
.  This Agreement, and all claims or causes of action (whether in contract or
otherwise) that may be based upon, arise out of, or relate to this Agreement or
the negotiation, execution, or performance of this Agreement (including any
claim or cause or action based upon, arising out of, or related to any
representation or warranty made in or in connection with this Agreement or as an
inducement to this Agreement), shall be governed by the internal laws of the
State of New York. Any issue, controversy, or claim arising out of or related to
this Agreement or any related documents hereto that cannot be resolved by mutual
agreement shall be settled or resolved by binding arbitration in New York City,
New York pursuant to the Federal Arbitration Act and in accordance with the
Commercial Arbitration Rules of the American Arbitration Association now or
hereafter in effect. The parties to the dispute shall unanimously select the
arbitrator. In the event the parties to the dispute are unable to unanimously
select an arbitrator within ten (10) business days of a meeting called to
appoint an arbitrator, the arbitrator shall be selected in accordance with the
Commercial Arbitration Rules of the American Arbitration Association.  The
arbitrator shall have the right to award individual relief which the arbitrator
deems proper under the evidence presented and applicable law and consistent with
the parties’ rights to, and limitations on, damages and other relief as
expressly set forth in this Agreement. The award and decision of the arbitrator
shall be conclusive and binding on all parties, and judgment upon the award may
be entered in any court of competent jurisdiction. The expenses of the
arbitration, including the arbitrator’s fees and expert witness fees, incurred
by the parties to the arbitration, may be awarded to the prevailing party, in
the discretion of the arbitrator, or may be apportioned between the parties in
any manner deemed appropriate by the arbitrator. Unless and until the arbitrator
decides that one party is to pay for all (or a share) of such expenses, both
parties shall share equally in the payment of the arbitrator’s fees as and when
billed by the arbitrator. The foregoing agreement to arbitrate shall be
specifically enforceable under applicable law in any court having jurisdiction
thereof. IN AGREEING TO THE METHOD OF DISPUTE RESOLUTION SET FORTH IN THIS
ARBITRATION CLAUSE, THE PARTIES SPECIFICALLY ACKNOWLEDGE THAT EACH PREFERS TO
RESOLVE DISPUTES BY ARBITRATION RATHER THAN THROUGH THE FORMAL COURT PROCESS.
FURTHER, EACH OF THEM UNDERSTANDS THAT BY AGREEING TO ARBITRATION EACH OF THEM
IS WAIVING THE RIGHT TO RESOLVE DISPUTES ARISING OR RELATING TO THIS AGREEMENT
IN COURT BY A JUDGE OR JURY, THE RIGHT TO A JURY TRIAL, THE RIGHT TO DISCOVERY
AVAILABLE UNDER THE APPLICABLE RULES OF CIVIL PROCEDURE, THE RIGHT TO FINDINGS
OF FACT BASED ON THE EVIDENCE, AND THE RIGHT TO ENFORCE THE LAW APPLICABLE TO
ANY CASE ARISING OR RELATING TO THIS AGREEMENT BY WAY OF APPEAL, EXCEPT AS
ALLOWED UNDER THE FEDERAL ARBITRATION ACT. EACH OF THEM ALSO ACKNOWLEDGES THAT
EACH HAS HAD AN OPPORTUNITY TO CONSIDER AND STUDY THIS ARBITRATION PROVISION, TO
CONSULT WITH COUNSEL, TO SUGGEST MODIFICATION OR CHANGES, AND, IF REQUESTED, HAS
RECEIVED AND REVIEWED A COPY OF THE FEDERAL ARBITRATION ACT AND THE COMMERCIAL
ARBITRATION RULES OF THE AMERICAN ARBITRATION ASSOCIATION.
 
5.13 Effectiveness
 
.  This Agreement shall be effective as of the consummation of the Second
Closing.  In the event that the Second Closing does not occur in accordance with
the terms and conditions set forth in the Purchase Agreement, this Agreement
shall automatically terminate without any further action by, or consent of, any
party hereto.
 
[Signature Page Follows]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.
 


 
ULURU, Inc.
 
By:          /s/ Terrance K. Wallberg_____________
 
Name: Terrance K. Wallberg_______________
 
Title:Vice President and Chief Financial Officer
 


 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.
 


 
KEY HOLDERS:
 
/s/ Michael I. Sacks
Michael I Sacks




/s/ Bradley J. Sacks
Bradley Sacks




/s/ Terrance K. Wallberg
Terrance K. Wallberg




Centric Capital




     Signature: /s/ Bradley J. Sacks
 
     Name:   Bradley J. Sacks
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.
 
VELOCITAS PARTNERS LLC
 


 
By:          /s/ Vaidehi Ashok Shah_________
 
Name: Vaidehi Ashok Shah___________
 
Title:          Managing Member_____________
 


 
VELOCITAS I LLC
 
By: Velocitas I Manager LLC, its Manager
 
By: /s/ William Kennard______________
 
Name: William Kennard______________
 
Title:           Managing Member_____________
 


 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
INVESTORS
 
Name and Address
Number of Shares Held
Velocitas I LLC
         



 

 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
 
KEY HOLDERS
 
Name and Address
Number of Shares Held
Bradley Sacks
20,000
Terrance K. Wallberg
332,925*
Michael I Sacks (held through Hero Nominees as nominee)
16,025,245
Centric Capital Ventures LLC
286,480



 
 
* Includes 60,000 shares of common stock issuable on exercise of warrants and
148,668 shares of common stock issuable on exercise of stock options

 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
ADOPTION AGREEMENT
 
This Adoption Agreement (“Adoption Agreement”) is executed on
___________________, 20__, by the undersigned (the “Holder”) pursuant to the
terms of that certain Voting Agreement dated as of [_____ __, 20___] (the
“Agreement”), by and among the Company and certain of its Stockholders, as such
Agreement may be amended or amended and restated hereafter.  Capitalized terms
used but not defined in this Adoption Agreement shall have the respective
meanings ascribed to such terms in the Agreement.  By the execution of this
Adoption Agreement, the Holder agrees as follows.
 
1.1           Acknowledgement.  Holder acknowledges that Holder is acquiring
certain shares of the capital stock of the Company (the “Stock”)[ or options,
warrants, or other rights to purchase such Stock (the “Options”)], for one of
the following reasons (Check the correct box):
 
 
¨
As a transferee of Shares from a party in such party’s capacity as an “Investor”
bound by the Agreement, and after such transfer, Holder shall be considered an
“Investor” and a “Stockholder” for all purposes of the Agreement.

 
 
¨
As a transferee of Shares from a party in such party’s capacity as a “Key
Holder” bound by the Agreement, and after such transfer, Holder shall be
considered a “Key Holder” and a “Stockholder” for all purposes of the Agreement.
 

 
 
1.2           Agreement.  Holder hereby (a) agrees that the Stock [Options], and
any other shares of capital stock or securities required by the Agreement to be
bound thereby, shall be bound by and subject to the terms of the Agreement and
(b) adopts the Agreement with the same force and effect as if Holder were
originally a party thereto.
 
1.3           Notice.  Any notice required or permitted by the Agreement shall
be given to Holder at the address or facsimile number listed below Holder’s
signature hereto.
 
 
HOLDER:                                                           ACCEPTED AND
AGREED:


By:                                                           ULURU, Inc.
Name and Title of Signatory


Address:                                                           By:                                                                   


Title:                                                                   


Facsimile Number:                                                           
 
 
 


 
 





 
 
 

--------------------------------------------------------------------------------

 
